DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Cooper only discloses the use of modules to track spray efficiencies, but not travel efficiencies.
Examiner respectfully disagrees. The specification in the present application did not define the term “asset tracking and travel efficiency module”, claim 6 only requires the asset tracking and travel efficiency module to be able to display data related to a location and transport of the portable piece of operating equipment. Therefore, Examiner is interpreting the term “asset tracking and travel efficiency module” as any module that is capable of display data related to a location and transport of the portable piece of operating equipment. Cooper teaches tracking the location of the sprayer and generate reports regarding the location data (Column 3, lines 27-46), therefore Cooper teaches wherein one of the multiple monitoring modules include an asset tracking and travel efficiency module that displays data related to a location and transport of the portable piece of operating equipment (Column 3, lines 27-46).
In response to applicant's argument that Maletich is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maletich is measuring air quality of a place, also air quality is a concern in a spray system. Therefore Maletich is an analogous art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant’s argument that Cooper discloses only establishing geo fences to limit the operation of a rig and is not directed at monitoring the activity and motion of multiple pieces of equipment as required by claim 21.
Examiner respectfully disagrees. As cited in the previous Office Action, Cooper teaches monitoring activity and motion related to a portable piece of operating equipment (Column 9, lines 37-52, “geographic location”, also column 8, lines 58-65, “In general, the information stored in the database will include … the coverage area sprayed (as entered by the user or measured via movement sensing using GPS and/or gyro input from a connected mobile phone or integrated sensors)”). Furthermore, Cooper teaches “The complete electrostatic spraying system generally includes a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8, 10-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525).
Regarding claim 6, Knight teaches an equipment monitoring system, comprising: an operating equipment (Fig.1, 104+106); a plurality of sensors associated with the operating equipment (Paragraphs 77-79); a central computer connected (Fig.1, 100) to the plurality of sensors and adapted to transmit sensed data to a storage (Paragraph 74); and a website associated with the storage and having a dashboard having multiple icons that permit a display of multiple monitoring modules having an instant representation of sensed data with real time graphing (Fig.7 and paragraph 74).

Cooper teaches the operating equipment is a portable piece of operating equipment (Column 2, lines 58-61) and the storage is a cloud based storage and the website is a cloud hosted website (Column 8, lines 31-39); wherein one of the multiple monitoring modules include an asset tracking and travel efficiency module that displays data related to a location and transport of the portable piece of operating equipment (Column 3, lines 27-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Knight’s operating equipment portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952). Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use cloud based storage and cloud hosted website for Knight’s equipment monitoring system because it would allow remote monitoring of Knight’s equipment.
Regarding claim 7, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, Knight further teaches wherein one of the multiple monitoring modules includes an equipment monitoring module that displays operational 
Knight is silent about the operating equipment is a portable piece of operating equipment.
Cooper teaches the operating equipment is a portable piece of operating equipment (Column 2, lines 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Knight’s operating equipment portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
Regarding claim 8, the combinatioin of Knight and Cooper teaches all the features of claim 7 as outlined above, Knight further teaches wherein flow, pressure and temperature thresholds are input into the equipment monitoring module (Paragraphs 68 and 80).
Regarding claim 10, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, Cooper further teaches wherein one of the multiple monitoring modules include a rig security model that is adapted to monitor activity and motion related to multiple portable pieces of operating equipment (Column 3, lines 6-9, column 9, lines 37-52 and column 8, lines 58-65).
Regarding claim 11, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, the combinatioin of Knight and Cooper is silent about wherein one of the multiple monitoring modules include a project management 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a project management module that is adapted to schedule projects, crew, and multiple pieces of operating equipment, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, the combinatioin of Knight and Cooper is silent about wherein one of the multiple monitoring modules include a sales and estimating module that is adapted to calculate project estimates and manages customer relationship communications based upon preset parameters.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a sales and estimating module that is adapted to calculate project estimates and manages customer relationship communications based upon preset parameters, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, the combinatioin of Knight and Cooper is silent about wherein one of the multiple monitoring modules include a crew performance and goal board model adapted to compare sensed data with preset goals.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include include a crew performance and goal board model adapted to compare sensed data with preset goals, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, Knight further teaches one or more flow meters (Paragraph 77).
Regarding claim 15, the combinatioin of Knight and Cooper teaches all the features of claim 6 as outlined above, Knight further teaches wherein the portable piece of operating equipment is a rig assembly having a source of spray components to a plural component proportioner (Fig.1, 104) and a spray gun (Fig.1, 106) connected to the plural component proportioner (Paragraph 61).

Regarding claim 21, Knight teaches an equipment monitoring system, comprising: an operating equipment (Fig.1, 104+106); a plurality of sensors associated with the operating equipment (Paragraphs 77-79); a central computer connected (Fig.1, 100) to the plurality of sensors and adapted to transmit sensed data to a storage (Paragraph 74); and a website associated with the storage and having a dashboard having multiple icons that permit a display of multiple monitoring modules having an instant representation of sensed data with real time graphing (Fig.7 and paragraph 74).
Knight is silent about the operating equipment is a portable piece of operating equipment and the storage is a cloud based storage and the website is a cloud hosted website; wherein one of the multiple monitoring modules include a rig security model that is adapted to monitor activity and motion related to multiple portable pieces of operating equipment.
Cooper teaches the operating equipment is a portable piece of operating equipment (Column 2, lines 58-61) and the storage is a cloud based storage and the website is a cloud hosted website (Column 8, lines 31-39); wherein one of the multiple monitoring modules include a rig security model that is adapted to monitor activity and motion related to multiple portable pieces of operating equipment (Column 3, lines 6-9, column 9, lines 37-52 and column 8, lines 58-65).
In re Lindberg, 93 USPQ 23 (CCPA 1952). Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use cloud based storage and cloud hosted website for Knight’s equipment monitoring system because it would allow remote monitoring of Knight’s equipment.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525) and McAndrew et al. (U.S. Publication No. 20160107179).
Regarding claim 17, the combinatioin of Knight and Cooper teaches all the features of claim 15 as outlined above, Knight further teaches a whip connected to the plural component proportioner that is connected to the spray gun (As shown in Figs. 2-3, there are hoses connected to proportioner and spray gun). 
The combinatioin of Knight and Cooper is silent about the plural component proportioner extends through a block.
McAndrew teaches the plural component proportioner extends through a block (Fig.1, a block on spray hose 29 between spray gun28 and house 19, also the block has temperature sensors 30 and pressure sensors 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate McAndrew’s block/hose with 
Regarding claim 18, the combinatioin of Knight and Cooper teaches all the features of claim 17 as outlined above, wherein the plurality of sensors comprises a pressure sensor and a temperature sensor disposed within the block (Fig.1, a block on spray hose 29 between spray gun28 and house 19, also the block has temperature sensors 30 and pressure sensors 26).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525) and Maletich et al. (U.S. Publication No. 20180154297).
Regarding claim 19, the combinatioin of Knight and Cooper teaches all the features of claim 15 as outlined above, the combinatioin of Knight and Cooper is silent about an air quality monitoring system.
Maletich teaches an air quality monitoring system (Abstract and paragraphs 31 and 55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Maletich’s air quality monitoring system into Knight’s equipment monitoring system because it would monitor air quality around Knight’s equipment monitoring system and to provide that information to the operator.

Maletich further teaches wherein the air quality monitoring system are connected to a central computer, and the air quality monitoring system is adapted to transmit information to a cloud based storage system (Paragraphs 31, 55, 90, 94 and 148).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861